DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
	Claims 1-14 are pending and have been examined in this application.
	This is the first communication on the merits. 	

Information Disclosure Statement
The information disclosure statement (IDS) filed on 23 December 2019 has been reviewed and considered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 10 has been amended as follows:
10) The car (1) according to claim 1 and comprising [[a]] two second gas pushers (8b), which are preferably arranged in the area of a centre of gravity of the car (1) and whose nozzles (9) are oriented horizontally and transversally on a right side and on a left side, respectively.
Page 12, line 25 through page 13 line 12 of the specification has been amended as follows:


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is indicated as containing allowable subject matter for reciting, “the gas pusher comprises a plurality of nozzles…and are sized so as to generate different pneumatic thrusts given the same pressure of the compressed air flowing in”. This feature in combination with other features and limitations recited in claim 1 were not found obvious over the prior art. Claims 2 -14 are indicated as containing allowable subject matter by virtue of their dependency on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses vehicles with gas pushers in general. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D LEE/               Examiner, Art Unit 3616                                                                                                                                                                                         


/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616